John L. Reizian Assistant Vice President and Associate General Counsel Lincoln Life & Annuity Company of New York 350 Church Street Hartford, Connecticut 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John.Reizian@lfg.com VIA EDGAR November 4, 2010 U. S. Securities and Exchange Commission treet, N. E. Washington, DC20549-0506 Re:Lincoln Life & Annuity Flexible Premium Variable Life Account M (the “Separate Account”) Lincoln Life & Annuity Company of New York (“LLANY”) File No.: 333-148917; 811-08559; CIK: 0001051629 Post-Effective Amendment No. 9, Form N-6, Rule 485(a) Dear Sir or Madam: Today we are electronically filing on EDGAR a post-effective amendment to the referenced registration statement to add a supplement to the prospectus.The purpose of this amendment is to reflect a corrected number to the Surrender Charge for a Representative Insured shown in “Table I: Transaction Fees” as mandated by the New York Insurance Department. Pursuant to Securities Act Release No. 33-6510, we request selective review of this registration statement.Selective review is appropriate as the only changes to the currently printed prospectus are these calculations. I am representing LLANY in these matters.Please contact me at (860) 466-1539, with any questions or comments about this filing.Sincerely, /s/ John L. Reizian John L. Reizian Assistant Vice President and Associate General Counsel
